Case 1:18-cv-01959-MN Document 1-2 Filed 12/11/18 Page 1 of 5 PageID #: 25




             Exhibit B
Case 1:18-cv-01959-MN Document 1-2 Filed 12/11/18 Page 2 of 5 PageID #: 26



US Patent US                                                  Lumenty Smart
RE41,685                                                      Bulb - WiFi
                                                              Light Bulb

10. A light source
                                                              The Lumenty
                                                              Smart Bulb -
                                                              WiFi Light Bulb
                                                              is a light
                                                              source.




comprising: an                                                The opaque
optical cavity;                            Optical Cavity     plastic dome
                                                              creates an
                                                              optical cavity.




a plurality of first     Phosphor                             The bulb has 16
light-emitting         LED that emits                         white LEDs.
diodes each of           white light

which is a                                                    Each white LED
phosphor light-                                               is a phosphor
emitting diode                                                LED that emits
that emits white                                              white light.
light,
Case 1:18-cv-01959-MN Document 1-2 Filed 12/11/18 Page 3 of 5 PageID #: 27




each first light-
emitting diode        Light transmitting
                           pckage
comprising a diode                                             Each first LED is
encased in a light-                                            encased in a
transmitting                                                   light trasmittig
package;                                                       package.




a plurality of                                                 Each bulb has 5
second light-                                     Non-         non-white TRI
                                             white LEDs in a
emitting diodes                               transmitting     SMDs with Red,
each of which emits                             package        Green, and Blue
non-white light,                                               LEDs.
each second light-
emitting diode                                                 Each non-white
comprising a diode                                             LED is encased
encased in a light-                                            in a light
transmitting                                                   transmitting
package;                                                       package.


wherein the first
and second light-
emitting diodes are
arranged to emit                                               The white, red,
light into the                                                 green, and blue
optical cavity such                                            LEDs are
that mixing of                                                 arranged to mix
spectral outputs                                               light spectral
from the first and                                             outputs within
second light-                                                  the optical
emitting diodes                                                cavity.
occurs in the
optical cavity.
Case 1:18-cv-01959-MN Document 1-2 Filed 12/11/18 Page 4 of 5 PageID #: 28




                            Blue LED
11. A light source of
claim 10, further                                            Each bulb has a
comprising at least                                          third LED (blue)
one third light-                                             that has a
emitting diode                                               specteral output
having a spectral                                            different than
output different                                             the first (white)
from those of the                                            and second
first and second                                             (red) LED’s.
light-emitting
diodes.



                         RED LED
                                                             Each bulb
                                                             second non-
12. A light source of                                        white (red) LED
claim 11, wherein                                            encased in a
the spectral output                                          light
of the second light-                                         transmitting
emitting diodes is a                                         package.
red output.




                        Green LED                            Each bulb has a
                                                             third (green)
13. A light source of                                        LED encased in a
claim 11, wherein                                            light
the spectral output                                          transmitting
65 of the third                                              package.
light-emitting diode
is a green output.
Case 1:18-cv-01959-MN Document 1-2 Filed 12/11/18 Page 5 of 5 PageID #: 29




                        Blue LED
                                                             Each bulb has a
                                                             fourth (blue)
14. A light source of                                        LED encased in a
claim 13, further                                            light
comprising at least                                          transmitting
one fourth light-                                            package.
emitting diode
having a blue
output.
